Opinion by
Oliver, C.J.
In accordance with stipulation of counsel that the items marked “IT” consist of rattaneore flower cages the same in all material respects as those the subject of Quon Quon Company v. United States (41 Cust. Ct. 181, C.D. 2039) and that the items marked “R” consist of trays in part of rattan or bamboo similar in all material respects to the trays in part of rattan the subject of Abstract 66729, the claim at 45 percent ad valorem under paragraph 409 as articles, wholly or partly manufactured of rattan, or at 25 percent under said paragraph, as modified by the Japanese Protocol to the General Agreement on Tariffs and Trade (T.D. 53865), supplemented by Presidential proclamation (T.D. 53877), was sustained. The items marked “W,” stipulated to consist of trays, etc., not in part of rattan, similar in all material respects to those the subject of said Abstract 66729, were held dutiable at 16% percent under the provision in paragraph 412, as modified by the Annecy Protocol to the General Agreement on Tariffs and Trade (T.D. 52373), supplemented by Presidential proclamation (T.D. 52476), for manufactures of wood, not specially provided for, as claimed.